     Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 1 of 28




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ELRICK HARRIS,                       )
                                     )
       Plaintiff,                    )
                                     )           CIVIL ACTION NO.
       v.                            )             2:19cv919-MHT
                                     )                  (WO)
HYUNDAI MOTOR                        )
MANUFACTURING ALABAMA,               )
LLC,                                 )
                                     )
       Defendant.                    )

                          OPINION AND ORDER

      Plaintiff Elrick Harris brings this case against

defendant      Hyundai     Motor     Manufacturing      Alabama,      LLC,

asserting        eight      counts       of      discrimination           and

retaliation       that     he     alleges      occurred     during        his

employment with the company.                  Count one alleges ages

discrimination in violation of the Age Discrimination

in Employment Act, 29 U.S.C. § 621 et seq.; count two

alleges disparate treatment on the basis of race in

violation of Title VII of the Civil Rights Act of 1964,

as    amended,     42    U.S.C.    §§    1981a    and   2000e     through

2000e-17; count three alleges retaliation in violation
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 2 of 28




of Title VII; count four alleges discrimination on the

basis of race in violation of the Civil Rights Act of

1866, as amended, 42 U.S.C. § 1981; count five alleges

retaliation in violation of § 1981; count six alleges

interference with Harris’s benefits under the Family

and Medical Leave Act of 1993, 29 U.S.C. § 2601 et

seq.; count seven alleges retaliation under the Family

and     Medical      Leave        Act;        and   count       eight      alleges

intentional         infliction       of       emotional         distress     under

Alabama law.          Jurisdiction is proper pursuant to 28

U.S.C. §§ 1331 (federal question), 1343 (civil rights),

and 1367 (supplemental).

       This    matter       is    currently         before       the    court   on

Harris’s objection to a protective order entered by the

United     States     Magistrate          Judge.        The     order    prevents

Harris from using any of the documents given to his

counsel       by    Elena        Jurca,       formerly      a    paralegal      at

Hyundai,      and    from    deposing          Jurca.       Hyundai      contends




                                          2
   Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 3 of 28




that all of the documents and any testimony Jurca could

give are protected by privilege.

       The court previously found that Hyundai had not

produced adequate evidence to support its assertion of

privilege and allowed the company additional time to

offer such evidence.         See Harris v. Hyundai Motor Mfg.

Ala., LLC, No. 2:19cv919, 2021 WL 966019, at *3 (M.D.

Ala.     Mar.   15,   2021)       (Thompson,          J.).       With    the

supplemental briefing now complete, and having viewed

both the main document at issue (a list of employee

complaints)     and   a     number       of     other   documents       that

Hyundai asserts are privileged, the court finds that

Hyundai has met its burden to raise an assertion of

attorney-client privilege as to the list of employee

complaints and Jurca’s testimony about that document.

The court further finds that Hyundai has not waived

this    privilege,    nor    does        the    crime-fraud      exception

apply.      Therefore,      the   court        will   overrule    Harris’s

objections and affirm the magistrate judge’s protective


                                     3
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 4 of 28




order to the extent that it covers those materials.

However, the court finds that Hyundai has not satisfied

its     burden        of     demonstrating       that      the   remaining

documents are covered by attorney-client privilege, nor

has    it    offered       any    reason    to   prevent     Jurca’s    from

testifying       on    any    non-privileged       matter.       The   court

further finds that none of the materials are covered by

the work-product doctrine.



                                 I.   BACKGROUND

       The history of this dispute is detailed at greater

length in the court’s previous opinion.                     See Harris v.

Hyundai Motor Mfg. Ala., LLC, No. 2:19cv919, 2021 WL

966019, at *1 (M.D. Ala. Mar. 15, 2021) (Thompson, J.).

In brief, the dispute centers on a document produced by

Hyundai’s legal department containing information about

a number of employee complaints, including the race of

both the complainants and the accused.                       The document

was given to Harris’s counsel by Elena Jurca, who was


                                        4
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 5 of 28




formerly       employed        as     a     paralegal      in       Hyundai’s       legal

department.

       Jurca also provided Harris’s counsel with a number

of other documents, although it is not clear to the

court exactly how many documents are at issue.                                  In its

motion      for      a    protective             order,    Hyundai          sought     to

prevent        the       use     of       the     following          documents        and

categories           of      documents:           the      list        of     employee

complaints; all other documents Harris’s counsel may

have     received         from      Jurca;       and     all    tape      recordings,

notes, emails, and other records produced by Harris’s

counsel         regarding           those        documents.                 After     the

magistrate           judge       ordered         Harris        to     disclose        all

documents and other communications he and his counsel

had      been        provided         by        Jurca,     as        well      as     any

communications            about       the    documents,         he     produced       140

pages     of    material.             Among       those    were      the     following

documents,        attached            by     Hyundai       to       its     additional

briefing       (Doc.      70):      an      email      chain    between       Harris’s


                                             5
    Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 6 of 28




counsel and Jurca; a November 20, 2018, Confidential

Separation      Agreement;    and      a   January       17,     2019,     email

announcing another employee’s discharge, which included

a   handwritten      notation.         Hyundai       has       not    produced

copies    of    or   described    in       detail   any     of       the   other

documents.1

       Hyundai contends that all of the documents provided

to Harris’s counsel are protected by privilege, and it

filed a motion for a protective order to prevent Harris

from    using    the   documents       or     deposing         Jurca.        The

magistrate judge, as stated, granted the motion, and

Harris    timely     filed   an   objection         to     the    magistrate




    1. Hyundai has argued that Harris failed to produce
everything he had received, while Harris says that he
has produced everything in his possession. Hyundai has
not sought to compel any additional disclosures, nor
has it provided any detailed description of the
documents it believes have not been produced. Even if
Harris has failed to produce some documents, however,
the burden is on Hyundai to provide evidence sufficient
to support its assertion of privilege as to those
documents, and without such evidence its assertion will
fail.   See Bridgewater v. Carnival Corp., 286 F.R.D.
636, 639 (S.D. Fla. 2011) (McAliley, M.J.).
                           6
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 7 of 28




judge’s      order     under     Federal     Rule    of    Civil   Procedure

72(a).



                       II.      STANDARD OF REVIEW

       A     district          court       reviews         objections       to

non-dispositive orders by magistrate judges under Rule

72(a) of the Federal Rules of Civil Procedure.                             The

court “must consider timely objections and modify or

set     aside    any     part    of    the    order       that   is   clearly

erroneous or is contrary to law.”                         Fed. R. Civ. P.

72(a).

       “Clear error is a highly deferential standard of

review.”        Holton v. City of Thomasville Sch. Dist., 425

F.3d 1325, 1350 (11th Cir. 2005).                   A finding is clearly

erroneous when, although it may have some support, “the

reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been

committed.”        Id.    A finding “is contrary to law when it

fails to apply or misapplies relevant statutes, case


                                       7
   Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 8 of 28




law, or rules of procedure.”           Malibu Media, LLC v. Doe,

923 F. Supp. 2d 1339, 1347 (M.D. Fla. 2013) (Morales

Howard, J.).




                                   8
   Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 9 of 28




                           III.    DISCUSSION

    Questions        of     privilege        relating     to    Harris’s

assertions        under    federal     law    are   governed    by      the

principles of the common law “as interpreted by United

States courts in the light of reason and experience.”

Fed. R. Evid. 501; see also Hancock v. Hobbs, 967 F.2d

462, 466 (11th Cir. 1992).2

    The first issue before the court is whether Hyundai

produced     sufficient           evidence    in    its    supplemental

briefing     to     meet    the     burden    of    proving    that     the

materials are protected by privilege.                   See Bridgewater

v. Carnival Corp., 286 F.R.D. 636, 639 (S.D. Fla. 2011)



    2. Harris also raises a claim for intentional
infliction of emotional distress under Alabama law.
Generally, in civil cases, “state law governs privilege
regarding a claim or defense for which state law
supplies the rule of decision.”      Fed. R. Evid. 501.
However, the Eleventh Circuit has held that “the
federal law of privilege provides the rule of decision
in a civil proceeding where the court’s jurisdiction is
premised   upon   a   federal  question,  even  if  the
[evidence] is relevant to a pendent state law count
which may be controlled by a contrary state law of
privilege.”     Hancock, 967 F.2d at 467. Since the
court’s jurisdiction here is based on a federal
                             9
   Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 10 of 28




(McAliley, M.J.) (explaining that the party asserting

privilege must provide the court with “underlying facts

demonstrating the existence of the privilege”).                               The

court   will    consider       as     evidence         the    affidavit        of

Christopher Whitehead, a senior counsel in Hyundai’s

legal   department,       as    well       as    the     other    documents

Hyundai attached to its supplemental brief.

    The     magistrate         judge’s          order        mentions     both

attorney-client      privilege         and      work-product      doctrine,

but it is not clear about whether she found that both

apply to the materials or that only the work-product

doctrine does.       Therefore, the court will review each

in turn.



                     A. Work-Product Doctrine

    The work-product doctrine protects “documents and

tangible things that are prepared in anticipation of

litigation or for trial by or for another party or its


question, the       court      will    apply      the    federal        law    of
privilege.
                                      10
     Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 11 of 28




representative.”          Fed. R. Civ. P. 26(b)(3)(A).               There

are two main elements to this doctrine: The document

must be produced by an attorney or the agent of an

attorney, and it must be created in anticipation of

litigation.         See    Adams    v.   City    of    Montgomery,         282

F.R.D.     627,     633    (M.D.    Ala.    2012)      (Thompson,     J.).

Litigation       need     not    necessarily     be    imminent     for      a

document to be protected by the work-product doctrine;

all that is required is that “the primary motivating

purpose behind the creation of the document [be] to aid

in    possible     future       litigation.”3         United   States      v.

Davis, 636 F.2d 1028, 1040 (5th Cir. Unit A Feb. 1981).4



    3. Other circuits have adopted a “because of”
standard, which “asks whether a document was prepared
or obtained because of the prospect of litigation,” and
courts in this circuit have questioned which standard
should apply.   Adams, 282 F.R.D. at 634. Because the
outcome here would be the same under either standard,
however, the court need not resolve this issue.

    4. In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.
                           11
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 12 of 28




       In his affidavit, Whitehead asserts that all the

documents at issue are protected by the work-product

doctrine.       He says that the list of employee complaints

and     any   testimony      by    Jurca    regarding        it   relate     to

existing       and   anticipated      cases      and   involve      attorney

mental        impressions         regarding      the    potential           for

litigation.           He   does     not    explain     how    any    of     the

remaining       documents      relate      to   litigation,       only    that

they involve legal advice and communications.

       The magistrate judge agreed that both the list of

employee complaints and Jurca’s testimony are protected

by     the    doctrine.       She    noted      that   filing       an   Equal

Employment Opportunity Commission (EEOC) complaint is a

required step before a plaintiff may file an employment

discrimination lawsuit in federal court, and she thus

concluded that a document that tracks EEOC complaints

by its nature relates to anticipated future litigation.

And any testimony from Jurca about why the document was

created or how it was used, she held, would divulge the


                                      12
     Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 13 of 28




mental     impressions      of    the   attorneys     who   prepared        or

analyzed it.

      The work-product doctrine, however, does not apply

to all internal investigations that may ultimately end

in     litigation.             Even     when     litigation      may        be

forthcoming, work-product protection is unavailable for

documents that are prepared “in the ordinary course of

business.”        Adams, 282 F.R.D. at 633.               As this court

has made clear, an organization cannot contend in good

faith that all of its internal-affairs investigations

are in anticipation of litigation.                    See id. at 634.

Particularly       if    the     organization     routinely      conducts

investigations into all complaints of discrimination,

there must be more evidence that the relevant documents

were made specifically in anticipation of litigation.

See id. at 633-34 (noting that in the investigation at

issue, the complainant had indicated that he had begun

legal      action,       the      attorney      who      conducted         the

investigation        specifically          highlighted    the   potential


                                      13
   Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 14 of 28




for litigation, and the investigation was more thorough

and expansive than a routine investigation would have

been).

    Here, Hyundai has offered no evidence that it had

any particular reason to anticipate litigation related

to this list of complaints.                The document seems to

track purely routine investigations; it lists dozens of

separate complaints, which appear to be the sum total

of all investigations conducted by the legal department

over the course of five years.             There are no notes that

litigation     had    been    filed      or     threatened     for       any

complaint.       Indeed, it’s not clear that any of the

complaints in the document--much less all of them--were

ever reported to the EEOC.              Several of the complaints

involve    issues    that     would     not     be   subject   to    EEOC

enforcement,     such    as   “Performance,”         “Rehire   Policy,”

“Business Ethics,” and “Drug & Alcohol Policy.”                           It

appears   that    the    document       could    more   accurately        be

described as a list of all internal complaints raised


                                   14
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 15 of 28




by employees of the company, not of complaints raised

to the EEOC.            The court cannot conclude that Hyundai

had any particular reason to anticipate litigation as a

result of any of these investigations, other than the

fact      that       employee       complaints          and     investigations

sometimes result in litigation.                         That possibility is

not     enough    for       the   work-product          doctrine      to    attach.

See Adams, 282 F.R.D. at 633-34.

       As to the rest of the documents, the court finds

that     Hyundai       has    not    met        its    burden    of    providing

evidence        to     show       that        the     work-product         doctrine

attaches.        Whitehead’s affidavit does not demonstrate

any connection between the remaining documents and any

litigation,          either       pending       or    anticipated.           Having

reviewed       the     documents         attached       by    Hyundai       to   its

additional           briefing,       the        court     cannot       find      any

indication           that     any        of     them     were      created        in

anticipation of litigation.                     And without having either

any of the remaining documents to review or a detailed


                                          15
   Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 16 of 28




description     of    what    they      are   and    why    they    were

produced, the court has no basis to find that they were

created in anticipation of litigation.                Therefore, the

court concludes that the work-product doctrine does not

attach to any of the remaining documents, either.



                  B. Attorney-Client Privilege

  For   attorney-client        privilege      to    attach,     Hyundai

bears the burden of establishing the following:

    “(1) the asserted holder of the privilege is or
    sought to become a client; (2) the person to
    whom the communication was made (a) is [the]
    member of a bar of a court, or his subordinate
    and (b) in connection with this communication
    is acting as a lawyer; (3) the communication
    relates to a fact of which the attorney was
    informed (a) by his client (b) without the
    presence of strangers (c) for the purpose of
    securing primarily either (i) an opinion on law
    or (ii) legal services or (iii) assistance in
    some legal proceeding, and not (d) for the
    purpose of committing a crime or tort; and (4)
    the privilege has been (a) claimed and (b) not
    waived by the client.”

United States v. Noriega, 917 F.2d 1543, 1550 (11th

Cir. 1990).     Attorney-client privilege protects factual


                                   16
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 17 of 28




communications between attorney and client gathered for

the purpose of providing legal advice, even though the

underlying facts may be discoverable.                    See Fed. Trade

Comm’n v. Boehringer Ingelheim Pharm., Inc., 180 F.

Supp. 3d 1, 34 (D.D.C. 2016) (Harvey, M.J.).                         As the

Supreme Court has emphasized, “A fact is one thing and

a   communication        concerning        that   fact   is    an   entirely

different thing.”              Upjohn Co. v. United States, 449

U.S. 383, 395 (1981).

       Harris argues that the list of employee complaints

and       Jurca’s       testimony          are    not     protected         by

attorney-client          privilege     because      Hyundai     failed      to

show that they were prepared for the purpose of giving

legal advice rather than for the business purpose of

identifying         employees      for      termination.            However,

Whitehead       states    in    his   affidavit     that      the   list    of

complaints was prepared at the direction of counsel for

the purpose of providing legal advice.                        He says that

the document was created to allow the legal department


                                      17
     Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 18 of 28




to    advise    the     company      about    complaints      in    various

divisions       and     the       potential       for   liability       under

employment discrimination laws, and that it had in fact

already      been     used     for    that    purpose.       He     further

explains that the document was kept confidential, for

the exclusive use of the legal department, and that it

was communicated to other executives within the company

only on a need-to-know basis.

      Harris     offers      no   evidence    directly      contradicting

these statements.             Instead, he has merely put forward

conclusory descriptions of the document as a list of

employees who had lodged EEOC complaints that was used

by the company to target them for termination.                             But

Harris      himself      does      not     seem     convinced      of    this

accusation--he admits that the documents could also be

simply an administrative means by which to keep track

of    employee        complaints      or     the    legal    department’s

investigation of those complaints.                  And having reviewed

the document, the court is not convinced that Harris’s


                                      18
     Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 19 of 28




description of its purpose is accurate.                            The document

is   entitled          “Legal   Department       Investigations,”             which

supports Hyundai’s account of the document as a record

of    the     investigations             the    company’s          lawyers        had

conducted         into     employee      complaints.               As     discussed

above,      the     list     does     not      seem    to     be        limited    to

employees         who     had     lodged       EEOC    complaints,            which

undercuts        Harris’s       contention.           There        would     be    no

reason      to    include       complaints       labeled       “Performance,”

“Rehire Policy,” “Business Ethics,” and “Drug & Alcohol

Policy”     on     a     document    meant      to    track    and        retaliate

against employees who reported issues to the EEOC, but

it would be logical to have them on a broader list of

investigations conducted by the legal department.

      Even if Harris’s description was accurate and the

document      was       created     to   identify      employees           who    had

filed EEOC complaints for purposes of later terminating

them, that alone would not be enough to establish that

the document was not necessarily covered by privilege.


                                         19
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 20 of 28




When advice given by counsel relates to both business

and     legal     matters,      attorney-client        privilege        still

applies as long as the legal advice predominates over

the     business      advice.       See     Preferred     Care    Partners

Holding Corp. v. Humana, Inc., 258 F.R.D. 684, 689

(S.D. Fla. 2009) (Simonton, M.J.).                    If, for example,

the predominate reason for the involvement of the legal

department and their creation of this document was to

provide legal advice to the company about how to avoid

or manage litigation risk with regard to termination,

or even whether termination ran afoul of the law, the

document would be protected. See Jones v. RS&H, Inc.,

No. 8:17cv54, 2018 WL 538742, at *1 (M.D. Fla. Jan. 24,

2018) (Sneed, M.J.) (finding that advice from counsel

about terminations as part of his overall legal review

and counsel, and in which counsel was not the ultimate

decision        maker,      was     legal     advice      protected          by

attorney-client          privilege).         Since     Harris     has       not

rebutted Whitehead’s assertion that the document was in


                                      20
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 21 of 28




fact used to provide legal advice, his argument that it

may     also      have    been        used       to   target    employees    for

termination is insufficient to overcome the assertion

of privilege, even if true.

       While the court finds that the list of employee

complaints and any testimony by Jurca relating to the

list     are    protected        by    attorney-client          privilege,    it

cannot find that Hyundai has met its burden of proving

that any of the remaining documents are.                             Whitehead’s

explanation of the other documents is cursory at best.

He does not explain how any of the requirements of

attorney-client privilege are met.                          Instead, he merely

notes      that     all    of     the        documents       would   have   been

prepared       as   part     of       the     legal     work    that    in-house

counsel conducted in order to advise internal clients.

As     this    court      emphasized          in      its   previous    opinion,

however, the involvement of a lawyer (and particularly

of in-house counsel) is not enough to make a document

privileged.          See Harris v. Hyundai Motor Mfg. Ala.,


                                            21
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 22 of 28




LLC, No. 2:19cv919, 2021 WL 966019, at *3 (M.D. Ala.

Mar. 15, 2021) (Thompson, J.).

       The court’s review of the documents attached by

Hyundai to its additional briefing provides no further

support for the company’s assertion of privilege.                           The

email      between     Jurca     and    Harris’s     counsel      did       not

involve Hyundai or its counsel; while Jurca may have a

claim to privilege with regard to the email,5 Hyundai

certainly does not.            As for the other two documents, a

confidential         separation        agreement     and    an    internal

Hyundai email regarding the termination of an employee,

the     court    lacks    sufficient      information      to    determine

whether       privilege      applies.         The    company      has       not

provided any account of who created the documents, the

purpose for which they were used, or with whom they

were shared.          Indeed, the email appears to have been

sent to dozens of individuals, and it is unclear who

actually wrote the note attached to it.                         Given that


    5. It appears that Jurca first contacted Harris’s
counsel to obtain representation for herself.
                           22
   Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 23 of 28




Hyundai has failed to provide any evidence or detailed

reasoning to support an assertion of privilege as to

these documents, even after being specifically directed

to do so, the court holds that none of the remaining

documents are protected by attorney-client privilege.

       As for any deposition of Jurca, courts must decide

whether     deposition       testimony        is     privileged      on    a

topic-by-topic       basis    rather      than      issuing     a   blanket

protective     order    preventing        a   party      from   taking     a

deposition at all.          See United States v. Roundtree, 420

F.2d    845,   852   (5th    Cir.   1969);         see   also   Salter    v.

Upjohn Co., 592 F.2d 649, 651 (5th Cir. 1979) (“It is

very unusual for a court to prohibit the taking of a

deposition       altogether         and       absent       extraordinary

circumstances,       such     an    order     would      likely     be    in

error.”).      While there is sufficient evidence for the

court to conclude that Jurca may not answer questions

regarding the list of employee complaints, that is not

a basis to bar Harris from deposing her altogether.                       If


                                    23
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 24 of 28




questions are asked during the deposition that could

elicit privileged information, Hyundai is free to raise

an objection at that point.



              C. Waiver and the Crime-Fraud Exception

       Harris has raised two additional objections to the

protective order.            First, he argues that Hyundai has

waived      attorney-client        privilege     as   to    the   list      of

employee complaints because Jurca disclosed it to the

EEOC as part of her own administrative charge against

the company.          It is true that under Federal Rule of

Evidence 502, a disclosure made in a federal proceeding

or to a federal office or agency waives attorney-client

privilege.        However, the disclosure does not operate as

a waiver if (1) it is inadvertent; (2) the holder of

the      privilege       took     reasonable       steps     to    prevent

disclosure; and (3) the holder promptly took reasonable

steps to rectify the error.                See Fed. R. Evid. 502(b).




                                      24
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 25 of 28




       The magistrate judge found that disclosure of the

list of employee complaints to the EEOC was inadvertent

on Hyundai’s part because Jurca, not the company, was

the     one     who    submitted        it.    She     further         found   that

Hyundai       had     taken       reasonable    steps       to    prevent      Jurca

from disclosing the document by requiring her to sign a

confidentiality agreement as part of her employment and

that     the    company       had    promptly        tried   to     rectify      the

error      by    alerting         the   EEOC    that     the       document      was

privileged            and    expressly        reserving          its    privilege

assertion.             The    magistrate       judge’s       conclusion         that

Hyundai had not waived its assertion of privilege was

not erroneous.

       Second,        Harris       argues     that     the       document      falls

within        the     crime-fraud       exception       to       attorney-client

privilege because it was used to effectuate the firing

of      employees           who     filed     EEOC     complaints.               The

crime-fraud exception “removes the seal of secrecy from

attorney-client               communications           or        work       product


                                         25
      Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 26 of 28




materials       when    they    are       made      in    furtherance         of    an

ongoing or future crime or fraud.”                             Drummond Co. v.

Conrad & Scherer, LLP, 885 F.3d 1324, 1335 (11th Cir.

2018).        Despite     the      fact      that    the       behavior       Harris

alleges constitutes neither a crime nor a fraud, he

argues        that     the      exception            encompasses          various

violations of law, including torts.

       As the magistrate judge noted, the Eleventh Circuit

has never extended the crime-fraud exception to Title

VII     or    employment        discrimination                cases.      It       has

consistently         construed      the      exception          as   applying       to

“communications         made       in   furtherance            of    a   crime      or

fraud.”       In re Grand Jury Investigation, 842 F.2d 1223,

1226 (11th Cir. 1987) (emphasis added); see also Motley

v. Marathon Oil Co., 71 F.3d 1547, 1551 (10th Cir.

1995) (finding that the Tenth Circuit had not extended

the crime-fraud exception to “torts generally” because

it     had   construed       the    exception            in    the     same    way).

Because the crime-fraud exception does not appear to


                                        26
     Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 27 of 28




apply to employment discrimination or ordinary torts;

because Harris has asserted no legal basis to extend

the exception further; and because Harris has offered

no   evidence      to   establish     that    the   list      of   employee

complaints was produced in connection with a crime or

fraud, the magistrate judge did not err in concluding

that the list does not fall within the exception and is

protected by attorney-client privilege.

                                    * * *

      Accordingly,       it    is   ORDERED     that    the    magistrate

judge’s order granting a protective order to defendant

Hyundai Motor Manufacturing Alabama, LLC (Doc. 45) is

affirmed as to the document listing employee complaints

and Elena Jurca’s testimony regarding that document.

Plaintiff Elrick Harris is directed not to use or make

any reference to the document.               However, the protective

order    is   vacated     as   to    the    remaining    documents         and

Jurca’s testimony on any other topic.

      DONE, this the 19th day of April, 2021.


                                     27
Case 2:19-cv-00919-MHT-KFP Document 73 Filed 04/19/21 Page 28 of 28




                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                28
